Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  "an allocation setter configure to" is commonly presented as "an allocation setter configured to".  Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  The recitation of "The allocation data generation device according to claim 1, the allocation data generation device further comprising" can be rewritten "The allocation data generation device according to claim 1, further comprising" for clarity of record.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the recitation of "claim 6, comprising the” should read “claim 6, further comprising” to make the record more clear.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a first part graphic for creating a first part" in claims 1 and 6 is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a & b).
"a second part graphic for creating a second part" in claims 1 and 6 is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a & b).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, drawings and claims do not further disclose or identify what a first nor second part graphic are meant to be. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following 112(b) items are identified:
“a laser beam” is recited in claim 1 par. 1, 2, and 6 and it is unclear if the applicant meant to refer to the firstly recited laser beam of “cutting a material with a laser beam” in claim 1 par. 1.
“one of mutually overlapped line segments” is unclear because it is not determinable in the claims how the line segments were overlapped
“and delete the other” is unclear what mechanism is used to do the deletion process
“configured to allocate” is unclear what structure is involved in the allocation of a cut path and how the structure goes about allocating
“generate allocation data” is unclear what structure is involved in the generation of the allocation data and how
"a first part graphic for creating a first part" is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a).
"a second part graphic for creating a second part" is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a).

Claim 1  recites the limitation "one of mutually overlapped line segments".  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant meant to recite “one of the mutually overlapped line segments” to keep the record clear.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following 112(b) items are identified:
“a laser beam” is recited in claim 6 par. 1, 2, and 6 and it is unclear if the applicant meant to refer to the firstly recited laser beam of “cutting a material with a laser beam” in claim 6 par. 1
“one of mutually overlapped line segments” is unclear because it is not determinable in the claims how the line segments were overlapped
“and delete the other” is unclear what mechanism is used to do the deletion process
“configured to allocate” is unclear what structure is involved in the allocation of a cut path and how the structure goes about allocating
“generate allocation data” is unclear what structure is involved in the generation of the allocation data and how
"a first part graphic for creating a first part" is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a).
"a second part graphic for creating a second part" is not interpretable because it is not disclosed in the specification nor in the claims, see 112(a).
Claims 2, 3, 4, 5, 7, 8, 9, and 10 are also rejected due to their dependence to one or more of the above rejected independent claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173201 A1  NORBERG (hereinafter “NORBERG”) in view of US 20190111516 A1 Meyer (hereinafter “Meyer”). 
Regarding claim 1, NORBERG teaches, except where struck through, An allocation data generation device (abstract) comprising: a shared cut setter configured to set a first line segment comprised in a first part graphic for creating a first part by cutting a material with a laser beam and a second line segment comprised in a second part graphic for creating a second part by cutting the material with a laser beam respectively as first and second shared cutting set lines (Fig. 2a, Fig, 2b, par. 4 "the parts being
positioned so close to each other so that only one cut from the cutting beam is found between adjacent parts", par. 19 "beam cutting technology may be laser cutting”, in fig. 2 the straight lines of the disc and two lines of the cross are selected as shared cutting lines); a part graphic position controller (par. 21 teaches central computer that is responsible for controlling…the cutting tool) configured to control positions of the first and second part graphics such that the first and second shared cutting set lines are spaced apart from each other by a distance of a beam diameter of a laser beam and are parallel with each other (par. 4 “the parts being positioned so close to each other so that only one cut from the cutting beam is found between adjacent parts”); an expanded external shape line setter configured to set first and second expanded external shape lines (geometries 201, 201’, 201”) (par. 17 “the method may further comprise creating  machining plan for the cutting of the positioned geometries”).  NORBERG does not teach respectively to position in which external shape lines of the first and second part graphics are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other; a shared cutting line setter configured to set one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and delete the other; an external shape cutting line setter configured to set a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics;.  Meyer teaches, respectively to position in which external shape lines of the first and second part graphics are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ; a shared cutting line setter configured to set one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and delete the other (par. 73 teaches having a beam diameter that can exceed the width of the separation cut, which is analogous to deleting each other); an external shape cutting line setter configured to set a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics (par. 65 teaches selecting beam diameters and distances that overlap and selecting those that do not overlap);.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to include respectively to position in which external shape lines of the first and second part graphics are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other; a shared cutting line setter configured to set one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and delete the other; an external shape cutting line setter configured to set a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics, as suggested and taught by Meyer, for the purpose of providing the specified distance is selected so that a sufficiently stable bridge structure is formed at the reference focus position, i.e., at the position at which the focus position is optimally aligned in/on the workpiece (par. 70).
Regarding claim 2, NORBERG teaches, wherein the shared cut setter sets first and second reference points that are positioned on the first and second shared cutting set lines respectively (geometries 201, 201’, 201” are analogous to shared cutting lines because it is obvious that the perimeters of the aforementioned geometries have a shape to be cut out, par. 55 and par. 56 also teach position geometries step 102 in fig. 1 as being the machining plan 103 which is the perimeters of the geometries); and the part graphic position controller (par. 46 teaches control unit) causes the first and second reference points to be matched with each other (par. 46) and causes the first and second shared cutting set lines to be overlapped with each other to cause the first and second part graphics to be adjacent to each other (par. 46 and par. 47 teach the control unit that controls the cutting device and the processing unit that creates the machining plan which is analogous to creating the graphics, and fig. 2d teaches the clusters 202 being cut out of the sheet material such that the boarders of the geometries on clusters 202 are adjacent to each other), and thereafter, causes the first and second part graphics to be spaced apart from each other by the distance of the beam diameter (fig. 2d shows the clusters 202 as being adjacent to each other, and it is therefore obvious that the laser spacing of the geometries in clusters 202 would be by the distance of one laser beam diameter such that par. 55 teaches is to minimize scrap between adjacent parts).
Regarding claim 3, NORBERG teaches, wherein the part graphic position controller comprises: a part graphic rotation controller configured to causes the first and second reference points to be matched with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries which is analogous to causing reference points to be matched with each other because it accomplishes the same task of optimizing a cutting pattern so that the amount of scrap obtained from the format of sheet material may be balanced to the cost of providing a particular format of sheet material, and/or cost per weight of the sheet material), and in a case where the first and second shared cutting set lines are not overlapped with each other, is configured to rotate the first or second part graphic so that the first and second shared cutting set lines are overlapped with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries; par. 59 further teaches the parts being positioned so close to one another so that only the thickness of only one cut of the cutting beam is found between adjacent parts whenever the shape of the parts allows it which is analogous to ensuring that cutting lines are overlapped).  
Regarding claim 4, NORBERG teaches, except where struck through, the allocation data generation device further comprising: a part graphic movement instruction unit configured to move the first or second part graphic in a direction along the first and second shared cutting set lines (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries which is analogous to move the first or second part graphic in a direction along the first and second shared cutting set lines because it accomplishes the same task of optimizing a cutting pattern and is obvious that the cutting pattern of NORBERG is capable of being moved automatically in position so that the amount of scrap obtained from the format of sheet material may be balanced to the cost of providing a particular format of sheet material, and/or cost per weight of the sheet material) .  NORBERG does not teach in accordance with an instruction by an operator in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other.  Meyer teaches, in accordance with an instruction by an operator in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (par. 47 teaches the cuts made to the workpiece as the surface of the workpiece, an opening with essentially parallel sidewalls is created; par. 37 teaches the operator as the NC programmer, beam diameter and spacing are disclosed in par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ordinary skill in the art to select a beam diameter to match the desired outcome of the cutting process such that a bridge is created to hold the cut part or material in place per par. 66; Par. 70 teaches an overlap of 10% to 45% which is analogous to having beams spaced at one half the beam width because 0-50% is the implied range of the instant application and 10-45% is within this range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to include in accordance with an instruction by an operator in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other, as suggested and taught by Meyer, for the purpose of providing an advantageous means for The control system can implement the strategies that the programmer has selected specifically for the workpiece (par. 37).
Regarding claim 5, NORBERG teaches, except where struck through, the allocation data generation device further comprising: an adjacent line overlapping determiner configured to determine whether first and second adjacent lines that are respectively adjacent to the first and second shared cutting set lines are overlapped with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries; par. 59 further teaches the parts being positioned so close to one another so that only the thickness of only one cut of the cutting beam is found between adjacent parts whenever the shape of the parts allows it which is analogous to ensuring that cutting lines are overlapped) in the state (par. 57 teaches the step of deciding 104); and a part graphic movement instruction unit configured to cause the first or second part graphic to be moved by the distance of the beam diameter in the direction along the first and second shared cutting set lines in a case where it is determined by the part graphic movement possibility determiner that the first or second part graphic can be moved in the direction along the first and second shared cutting set lines (method 100 steps 101 to 104).  NORBERG does not teach in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other.  Meyer teaches, in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (beam diameter and spacing are disclosed in par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ordinary skill in the art to select a beam diameter to match the desired outcome of the cutting process such that a bridge is created to hold the cut part or material in place per par. 66; Par. 70 teaches an overlap of 10% to 45% which is analogous to having beams spaced at one half the beam width because 0-50% is the implied range of the instant application and 10-45% is within this range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to include in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other, as suggested and taught by Meyer, for the purpose of providing the specified distance is selected so that a sufficiently stable bridge structure is formed at the reference focus position, i.e., at the position at which the focus position is optimally aligned in/on the workpiece (par. 70).
Regarding claim 6, NORBERG teaches, except where struck through, An allocation data generation method (abstract) comprising the following steps performed by a computing device (par. 21 teaches central computer that is responsible for controlling…the cutting tool): setting a first line segment comprised in a first part graphic for creating a first part by cutting a material with a laser beam and a second line segment comprised in a second part graphic for creating a second part by cutting the material with a laser beam respectively as first and second shared cutting set lines (Fig. 2a, Fig, 2b, par. 4 "the parts being positioned so close to each other so that only one cut from the cutting beam is found between adjacent parts", par. 19 "beam cutting technology may be laser cutting”, in fig. 2 the straight lines of the disc and two lines of the cross are selected as shared cutting lines) (par. 21 teaches central computer that is responsible for controlling…the cutting tool and par. 4 teaches “the parts being positioned so close to each other so that only one cut from the cutting beam is found between adjacent parts”); setting first and second expanded external shape lines respectively to positions in which external shape lines of the first and second part graphics (geometries 201, 201’, 201”) external shape cutting line and the shared cutting line by a laser beam and generating allocation data of the aggregated part graphics (par. 17 “the method may further comprise creating  machining plan for the cutting of the positioned geometries”).  NORBERG does not teach based on an instruction by an operator nor are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other; setting one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and deleting the other; setting a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics;.  Meyer teaches, based on an instruction by an operator…are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (par. 37 teaches the operator as the NC programmer, beam diameter and spacing are disclosed in par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ordinary skill in the art to select a beam diameter to match the desired outcome of the cutting process such that a bridge is created to hold the cut part or material in place per par. 66; Par. 70 teaches an overlap of 10% to 45% which is analogous to having beams spaced at one half the beam width because 0-50% is the implied range of the instant application and 10-45% is within this range); setting one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and deleting the other (par. 73 teaches having a beam diameter that can exceed the width of the ; setting a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics (par. 65 teaches selecting beam diameters and distances that overlap and selecting those that do not overlap).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to include based on an instruction by an operator and are expanded by a distance of a half of the beam diameter in a state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other; setting one of mutually overlapped line segments of the first and second expanded external shape lines as a shared cutting line and deleting the other; setting a portion of the first and second expanded external shape lines from which the mutually overlapped line segments are excluded as an external shape cutting line for cutting an external shape of aggregated part graphics comprising the first and second part graphics;, as suggested and taught by Meyer, for the purpose of providing the specified distance is selected so that a sufficiently stable bridge structure is formed at the reference focus position, i.e., at the position at which the focus position is optimally aligned in/on the workpiece (par. 70).
Regarding claim 7, NORBERG teaches, except where struck through, wherein the computing device: sets first and second reference points that are respectively positioned on the first and second shared cutting set lines (geometries 201, 201’, 201” are analogous to shared cutting lines because it is obvious that the perimeters of the aforementioned geometries have a shape to be cut out, par. 55 and par. 56 also teach position geometries step 102 in fig. 1 as  based on an instruction by an operator (par. 37 teaches the operator as the NC programmer); and causes the first and second reference points to be matched with each other (par. 46) and causes the first and second shared cutting set lines to be overlapped with each other to cause the first and second part graphics to be adjacent to each other (par. 46 and par. 47 teach the control unit that controls the cutting device and the processing unit that creates the machining plan which is analogous to creating the graphics, and fig. 2d teaches the clusters 202 being cut out of the sheet material such that the boarders of the geometries on clusters 202 are adjacent to each other), and thereafter causes the first and second part graphics to be spaced apart by the distance of the beam diameter (fig. 2d shows the clusters 202 as being adjacent to each other, and it is therefore obvious that the laser spacing of the geometries in clusters 202 would be by the distance of one laser beam diameter such that par. 55 teaches is to minimize scrap between adjacent parts).  
Regarding claim 8, NORBERG teaches, wherein the computing device causes the first and second reference points to be matched with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries which is analogous to causing reference points to be matched with each other because it accomplishes the same task of optimizing a cutting pattern so that the amount of scrap obtained from the format of sheet material may be balanced to the cost of providing a particular format of sheet material, and/or cost per weight of the sheet material), and in a case where the first and second shared cutting set lines are not overlapped with each other, causes the first or second part graphic to be rotated so that the first and second shared cutting set lines are overlapped with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries; par. 59 further teaches the parts being positioned so close to one another so that only the thickness of only one cut of the cutting beam is found between adjacent parts whenever the shape of the parts allows it which is analogous to ensuring that cutting lines are overlapped and is optimized).  
Regarding claim 9, NORBERG teaches, except where struck through, wherein the computing device causes the first or second part graphic to be moved in a direction along the first and second shared cutting set lines (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries which is analogous to be moved in a direction along the first and second shared cutting set lines because it accomplishes the same task of optimizing a cutting pattern and is obvious that the cutting pattern of NORBERG is capable of being moved automatically in position so that the amount of scrap obtained from the format of sheet material may be balanced to the cost of providing a particular format of sheet material, and/or cost per weight of the sheet material) Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to in accordance with the instruction by the operator in the state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (par. 47 teaches the cuts made to the workpiece as the surface of the workpiece, an opening with essentially parallel sidewalls is created; par. 37 teaches the operator as the NC programmer, beam diameter and spacing are disclosed in par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ordinary skill in the art to select a beam diameter to match the desired outcome of the cutting process such that a bridge is created to hold the cut part or material in place per par. 66; Par. 70 teaches an overlap of 10% to 45% which is analogous to having beams spaced at one half the beam width because 0-50% is the implied range of the instant application and 10-45% is within this range), as suggested and taught by Meyer, for the purpose of providing an advantageous means for The control system can implement the strategies that the programmer has selected specifically for the workpiece (par. 37).
Regarding claim 10, NORBERG teaches, except where struck through, comprising the following steps performed by the computing device: determining whether first and second adjacent lines that are respectively adjacent to the first and second shared cutting set lines are overlapped with each other (par. 57 to 59 teach the method according to NORBERG where the central computer of par. 13 to par. 17 execute step 104 decide sheet format which is an optimization step to match the set of geometries 200 to the material and involves repeatedly altering the positioning of the set of geometries; par. 59 further teaches the parts being positioned so close to one another so that only the thickness of only one cut of the cutting beam is found between adjacent parts whenever the shape of the parts allows it which is analogous to ensuring  (par. 57 teaches the step of deciding 104); and causing the first or second part graphic to be moved by the distance of the beam diameter in the direction along the first and second shared cutting set lines in a case where it is determined that the first or second part graphic can be moved in the direction along the first and second shared cutting set lines (method 100 steps 101 to 104).  NORBERG does not teach in the state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other.  Meyer teaches, in the state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other (beam diameter and spacing are disclosed in par. 65 teaches choosing different beam diameters and the beam diameter effects on the cutting process, therefore, it is obvious for one of ordinary skill in the art to select a beam diameter to match the desired outcome of the cutting process such that a bridge is created to hold the cut part or material in place per par. 66; Par. 70 teaches an overlap of 10% to 45% which is analogous to having beams spaced at one half the beam width because 0-50% is the implied range of the instant application and 10-45% is within this range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the NORBERG reference, to include in the state in which the first and second shared cutting set lines are spaced apart from each other by the distance of the beam diameter and are parallel with each other, as suggested and taught by Meyer, for the purpose of providing the specified distance is selected so that a sufficiently stable bridge structure is formed at the reference focus position, i.e., at the position at which the focus position is optimally aligned in/on the workpiece (par. 70).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763